To the Members of the House of Representatives
State Capitol Montgomery, Alabama 36130
Sirs and Madam:
We acknowledge receipt of House Resolution 261 adopted July 20, 1976 requesting our opinion relative to whether the passage of the Substitute House Resolution to Senate Joint Resolution 93 repealed Act Number 25, Third Special Session, 1975. Act Number 25 states: “That the two Houses shall meet in session on Tuesdays and Thursdays.” The Substitute House Resolution specifies Tuesday, July 20, as the day upon which the Legislature shall meet following adjournment on Thursday, July 8.
*Code of Alabama, Title 13, § 34 (1940) reads as follows:
“The governor by a request in writing, or either house of the legislature, by a resolution of such house, may obtain written opinion of the justices of the supreme court of Alabama, or a majority thereof, on important constitutional questions.” (Emphasis supplied.)
The Court is restricted, we respectfully point out, to questions of a constitutional nature, as this section indicates. In re Opinions of the Justices, 209 Ala. 593, 96 So. 487 (1923); In re Opinion of the Justices, 254 Ala. 177, 47 So.2d 655 (1950); Opinion of the Justices, 280 Ala. 692, 198 So.2d 269 (1967); Opinion of the Justices, 286 Ala. 156, 238 So.2d 326 (1970). We regret, therefore, that we must decline to respond to the question submitted to us as we observe no constitutional issue therein.
If we have erred in our observation, we invite the Legislature to resubmit the question, specifying any stated constitutional section to which it is thought the question refers and we shall be pleased to re-examine it. Therefore, we respectfully decline to render the advisory opinion.
Respectfully submitted,
HOWELL T. HEFLIN, Chief Justice
JAMES N. BLOODWORTH
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
ERIC EMBRY
SAM A. BEATTY Associate Justices
MADDOX, J., not sitting.